UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4875

WILLIE JAMES WAKEFIELD,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
G. Ross Anderson, Jr., District Judge.
(CR-95-338)

Submitted: October 31, 1997

Decided: November 26, 1997

Before MURNAGHAN and NIEMEYER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall S. Hiller, Greenville, South Carolina, for Appellant. J. Rene
Josey, United States Attorney, Harold W. Gowdy, III, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Willie James Wakefield appeals the 60-month mandatory mini-
mum sentence he received after he pled guilty to conspiracy to dis-
tribute crack cocaine, 21 U.S.C. § 846 (1994). He contends that the
district court erred in finding that he did not qualify for application
of the safety valve provision, USSG § 5C1.2, 1 even though he offered
to provide information to the government. We affirm.

Wakefield was a street-level distributor of crack in a large crack
conspiracy. He was arraigned and pled not guilty in March 1995.
After he was released on bond, Wakefield failed to stay in contact
with court personnel or appear in court. An arrest warrant was issued
in April 1995. Over a year later, after all his co-defendants had
entered guilty pleas, Wakefield was apprehended. He then pled guilty
to participating in the conspiracy. In the presentence report, the proba-
tion officer noted that, although Wakefield had accepted responsibil-
ity for his conduct, he did not meet all the criteria for a sentence
below the mandatory minimum of 60 months2 under the safety valve
provision because he had failed to cooperate with law enforcement
officials. The cooperation requirement is that, by the time of sentenc-
ing, the defendant must have "truthfully provided to the Government
all information and evidence the defendant has concerning the offense
or offenses that were part of the same course of conduct or of a com-
mon scheme or plan. . . ." USSG § 5C1.2(5); see also 18 U.S.C.A.
§ 3553(f) (West Supp. 1997).

At that point, Wakefield's attorney objected and notified the gov-
ernment that Wakefield was ready and willing to provide information
concerning the crimes alleged in the indictment. The government did
not interview Wakefield. At sentencing, the government attorney
explained that the government had no need of information from
Wakefield because the remaining fifteen defendants had long since
_________________________________________________________________
1 U.S. SENTENCING GUIDELINES MANUAL (1995). Wakefield was sentenced
in November 1996.
2 Wakefield's offense level was 23 and he was in criminal history cate-
gory I. Had the mandatory minimum not applied, his guideline range
would have been 46-57 months.

                    2
entered guilty pleas. Wakefield argued that by offering to provide
information, he had done enough to qualify for application of the
safety valve provision. The district court, however, adopted the gov-
ernment's position that Wakefield's disappearance after his arraign-
ment was uncooperative in the extreme and negated his belated
attempt at cooperation.

The safety valve provision may be applied even if the information
supplied by the defendant is not relevant or useful to the government
or is already in the government's possession. See USSG § 5C1.2(5).
However, the defendant must make an affirmative effort to disclose
what he knows to the government even if the government does not
ask to interview him. See United States v. Ivester, 75 F.3d 182, 184-
85 (4th Cir. 1996). Willingness alone is not enough.

Wakefield argues that the district court erred in finding that the
government could refuse to debrief him and thus prevent him from
meeting the requirements of the safety valve provision. He relies on
United States v. Beltran-Ortiz, 91 F.3d 665 (4th Cir. 1996), in which
the government breached its promise in the plea agreement to debrief
the defendant and the defendant made a written proffer of the infor-
mation he wished to provide to the government before he was sen-
tenced. This court found that the debriefing was a valuable benefit to
a defendant seeking to qualify for application of the safety valve pro-
vision and that a promise to debrief must be honored. Id. at 668-69.
However, Wakefield does not claim that his plea was induced by such
a promise. Beltran-Ortiz is thus not applicable to his case. The hold-
ing in Beltran-Ortiz is "a narrow one," and specifically notes that
"[w]e do not hold that the Government must debrief all defendants."
Id. at 669 n.4. In this case, there is no evidence of a breach of the plea
agreement. Consequently, Ivester controls, and the district court did
not err in finding that Wakefield did not qualify for a sentence below
the mandatory minimum under USSG § 5C1.2.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     3